Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
Glynis A. Feole, a/k/a Glynis A. )
Magee, a/k/a Glynis A. Seole, ) Date: March 20, 2008
)
Petitioner, )
)
“Vee ) Docket No. C-07-665
) Decision No. CR1762
The Inspector General. )
)
DECISION

This matter is before me on the Inspector General’s (I.G.’s) Motion for Summary
Affirmance of the I.G.’s determination to exclude the Petitioner herein, Glynis A. Feole,
from participation in Medicare, Medicaid, and all other federal health care programs for a
period of five years. The I.G.’s Motion and determination to exclude Petitioner are based
on the terms of section 1128(a)(1) of the Social Security Act (Act), 42 U.S.C. § 1320a-
7(a)(1). The facts in this case mandate the imposition of a five-year exclusion, and for
that reason I grant the I.G.’s Motion for Summary A ffirmance.

I. Procedural Background

Petitioner Glynis A. Feole is a Registered Nurse and was licensed to practice in the State
of Rhode Island. In 2006, she was employed at the Morgan Health Center, where an
individual identified as WJC in this discussion was a resident and Medicare beneficiary.

In June 2006, Petitioner became the subject of an investigation undertaken by the Rhode
Island Attorney General. The misconduct alleged against her was the theft of a single 80
mg dose of Oxycontin from WJC’s evening medications and her substitution of another
medication for WJC’s dose of Oxycontin. Eventually she was named in an Information
filed by the Attorney General charging her with one felony count of Larceny of a
Controlled Substance in violation of R.I. GEN. LAWS § 21-28-4.16.1 (2002). On October
18, 2006, as the apparent result of a negotiated plea, Petitioner pleaded nolo contendere to
2

a misdemeanor larceny charge based on the value of the medication Petitioner admitted
stealing. The misdemeanor charge was framed by handwritten interlineation of the
original felony Information, but the interlineation did not explicitly set out the chapter,
article, and section of the statute it purported to invoke. Other court records identify the
statute as R.I. GEN. LAWS § 11-41-1 (2002). Petitioner was sentenced on the same day
to a suspended term of one year’s jail time and one year of probation, and was assessed
$90.00.

As required by the terms of section 1128(a) of the Act, 42 U.S.C. § 1320a-7(a), the LG.
began the process of excluding Petitioner from participation in Medicare, Medicaid, and
all other federal health care programs. On June 29, 2007, the I.G. notified Petitioner that
she was to be excluded pursuant to the terms of section | 128(a)(1) of the Act for the
mandatory minimum period of five years.

Acting through counsel, Petitioner timely sought review of the I.G.’s action by letter
dated August 22, 2007. I convened a telephonic prehearing conference on September 20,
2007, pursuant to 42 C.F.R. § 1005.6, in order to discuss the issues presented by the case
and procedures for addressing those issues. The parties agreed that the case likely could
be decided on written pleadings, and by Order of September 20, 2007, I established a
schedule for the submission of documents and briefs. All briefing is now complete, and
the record in this case closed on February 21, 2008.

The evidentiary record on which I decide the issues before me comprises 13 exhibits.
The I.G. proffered six exhibits marked I.G. Exhibits 1-6 (I.G. Exs. 1-6). Petitioner
proffered seven exhibits marked Petitioner’s Exhibits 1-7 (P. Exs. 1-7). In the absence of
objection, all proffered exhibits are admitted as designated.

II. Issues

The issues before me are set out at 42 C.F.R. § 1001.2007(a)(1). In the specific context
of this record, they are:

1. Whether the I.G. has a basis for excluding Petitioner from participating in
Medicare, Medicaid, and all other federal health care programs pursuant to section
1128(a)(1) of the Act; and

2. Whether the proposed five-year period of exclusion is unreasonable.
The LG.’s position on both issues is correct. Section 1128(a)(1) of the Act mandates

Petitioners exclusion, for her predicate conviction has been established. A five-year
period of exclusion is reasonable ipso jure, for it is the minimum period established by
3
section 1128(c)(3)(B) of the Act, 42 U.S.C. § 1320a-7(c)(3)(B).
III. Controlling Statutes and Regulations

Section 1128(a)(1) of the Act, 42 U.S.C. § 1320a-7(a)(1), requires the mandatory
exclusion from participation in Medicare, Medicaid, and all other federal health care
programs of any “individual or entity that has been convicted of a criminal offense related
to the delivery of an item or service under Title XVIII or under any State health care
program.” Title XVIII of the Act is the Medicare program. The terms of section
1128(a)(1) are restated in regulatory language at 42 C.F.R. § 1001.101(a). This statutory
provision makes no distinction between felony convictions and misdemeanor convictions
as predicates for mandatory exclusion.

The crime of Larceny of a Controlled Substance is defined in Rhode Island by a specific
statute, R.I. GEN. LAWS § 21-28-4.16.1 (2002), which provides:

Any person who steals or attempts to steal any controlled substance from a
health care facility, as defined in § 23-17-2, a licensed pharmacy, or any
other lawful place of business, where controlled substances are
compounded, dispensed, administered, stored, or manufactured . . . shall be
punished by a fine of not more than ten thousand dollars ($10,000), or by
imprisonment of not more than ten (10) years, or both.

In Rhode Island, the crime of larceny is in most cases classified and punished according
to the value of the property or money wrongfully obtained. As classified by R.I. GEN.
LAWS § 1 1-41-5 (2002):

If the value of the property or money does not exceed five hundred dollars
($500), the person shall be punished by imprisonment for not more than one
year, or by a fine of not more than five hundred dollars ($500), or both.

Based on that provision of Rhode Island law, the offense of which Petitioner was
convicted is classified as a misdemeanor. R. I. GEN. LAWS § 1 1-1-2 (2002).

The Act defines “conviction” as including those circumstances “when a judgment of
conviction has been entered against the individual ... by a... State . . . court, regardless
of... whether the judgment of conviction or other record relating to criminal conduct has
been expunged,” section 1128(i)(1) of the Act; “when there has been a finding of guilt
against the individual... bya... State .. . court,” section 1128(i)(2) of the Act; “when a
plea of guilty or nolo contendere by the individual . . . has been accepted by a... State. .
. court,” section 1 128(i)(3) of the Act; or “when the individual . . . has entered into
4

participation ina... deferred adjudication . . . program where judgment of conviction has
been withheld,” section 1 128(i)(4) of the Act, 42 U.S.C. §§ 1320a-7(i)(1)-(4). These
definitions are repeated at 42 C.F.R. § 1001.2.

An exclusion based in section | 128(a)(1) is mandatory and the I.G. must impose it for a
minimum period of five years. Section 1128(c)(3)(B) of the Act, 42 U.S.C. § 1320a-
7(c)(3)(B). The regulatory language of 42 C.F.R. § 1001.102(a) affirms the statutory
provision.

IV. Findings and Conclusions
I find and conclude as follows:

|. On her plea of nolo contendere on October 18, 2006, in the Superior Court for the
Counties of Providence and Bristol, Rhode Island, Petitioner Glynis A. Feole was found
guilty of the misdemeanor offense of larceny, in violation of R.I. GEN. LAWS § 11-41-5
(2002). 1.G. Exs. 5, 6; P. Exs. 2, 3, 5.

2. Final judgment of conviction was entered against Petitioner, and sentence was
imposed upon her, in the Superior Court on October 18, 2006. I.G. Exs. 5, 6; P. Exs. 2, 3,
5.

3. The accepted plea of nolo contendere, finding of guilt, judgment of conviction, and
sentence described above constitute a “conviction” within the meaning of sections
1128(a)(1) and 1128(i)(1), (2), and (3) of the Act, and 42 C.F.R. § 1001.2.

4. A nexus and a common-sense connection exist between the criminal offense to which
Petitioner pleaded guilty and of which she was found guilty, as noted above in Findings |
and 2, and on which plea and finding of guilt the final judgment of conviction was
entered and sentence imposed, as noted in Finding 3, and the delivery of an item or
service under the Medicare program. I.G. Exs. 3, 4, 5, 6, 8; P. Exs. 2, 3, 4, 5; Berton
Siegel, D.O., DAB No. 1467 (1994).

5. On June 29, 2007, the I.G. notified Petitioner that she was to be excluded from
participation in Medicare, Medicaid, and all other federal health care programs for a
period of five years, based on the authority set out in section 1 128(a)(1) of the Act. IG.
Ex. 1; P. Ex. 1.

6. Acting through counsel, Petitioner perfected her appeal from the I.G.'s action by filing
a timely hearing request on August 22, 2007.
5

7. By reason of Petitioner’s conviction, a basis exists for the I.G.’s exercise of authority,
pursuant to section | 128(a)(1) of the Act, 42 U.S.C. § 1320a-7(a)(1), to exclude Petitioner
from participation in Medicare, Medicaid, and all other federal health care programs.

8. By reason of her conviction, Petitioner was subject to, and the I.G. was required to
impose, the mandatory minimum five-year period of exclusion from Medicare, Medicaid,
and all other federal health care programs. Section | 128(c)(3)(B) of the Act; 42 C.F.R.

§ 1001.102(a).

9. Because the five-year period of Petitioner’s exclusion is the mandatory minimum
period provided by law, it is therefore not unreasonable. Section | 128(c)(3)(B) of the
Act; 42 C.F.R. §§ 1001.102(a) and 1001.2007(a)(2).

10. There are no disputed issues of material fact and summary disposition is therefore
appropriate in this matter. Michael J. Rosen, M.D., DAB No. 2096 (2007); Thelma
Walley, DAB No. 1367 (1992); 42 C.F.R. § 1005.4(b)(12).

V. Discussion

The essential elements necessary to support an exclusion based on section | 128(a)(1) of
the Act are: (1) the individual to be excluded must have been convicted of a criminal
offense; and (2) the criminal offense must have been related to the delivery of an item or
service under Title XVIII of the Act (Medicare) or any state health care program. Thelma
Walley, DAB No. 1367; Boris Lipovsky, M.D., DAB No. 1363 (1992); Mark D. Perrault,
M.D., DAB CR1471 (2006); Andrew L. Branch, DAB CR1359 (2005); Lyle Kai, R.Ph.,
DAB CR1262 (2004), rev'd on other grounds, DAB No. 1979 (2005). Those two
essential elements are fully established in this record.

Petitioner does not deny that she has been convicted. The evidence of her misdemeanor
conviction is clear and undisputed: I.G. Ex. 6 shows that on October 18, 2006, Petitioner
appeared with counsel in the Superior Court and pleaded nolo contendere to the
misdemeanor crime of larceny. The trial court’s acceptance of that nolo contendere plea
is demonstrated by the fact that the trial court found Petitioner guilty and proceeded
immediately to the imposition of sentence. I.G. Ex. 6; P. Ex. 2. Those events satisfy the
definitions of “conviction” set out at sections 1128(i)(1), 1128(i)(2), and 1128(i)(3) of the
Act. The I.G. has proven the first essential element.

Petitioner’s defense to the exclusion is based on four arguments. It is based partly on her
denial of a nexus or common-sense connection between her crime and the Medicare
program, the second essential element; partly on the fact that she appears here convicted
of a misdemeanor, and not a felony; and partly on her assertion that the I.G. should have
6

reviewed her misdemeanor conviction under the discretionary authority conveyed to him
by section 1128(b)(1)(a) of the Act. Petitioner then synthesizes these first three
arguments into a fourth, by which she asserts that the proposed five-year exclusion is
excessive and therefore unreasonable.

Petitioner’s first argument is that there is no “nexus”or “common sense connection”
between her crime and the Medicare programs. This argument fails. The Departmental
Appeals Board has always interpreted the “related to the delivery item” broadly and there
exists a common sense connection between the criminal act and the program present here
as a matter of fact. Berton Siegel, D.O., DAB No. 1467. The taking of the medication
rom Medicare recipients is enough to establish the common sense connection between
the criminal act and the program since the drug is reimbursed by Medicare and is or was
intended for a Medicare patient. Andrew Goddard, DAB No. 2032 (2006); Thelma
Walley, DAB No. 1367.

Petitioner’s second argument is that misdemeanor convictions should be under 1128(b)(1)
and not 1128(a)(1). This argument also fails. The plain language of section 1128(a)(1)
makes no distinction between criminal convictions based on misdemeanors and
convictions based on felonies, meaning that there need not be a distinction in the
classification (misdemeanor or felony) of criminal cases for exclusion from Medicare and
other federal healthcare programs under section 1128(a)(1). Lorna Fay Gardner, DAB
No. 1733 (2000); Tanya A. Chuoke, DAB No. 1721 (2000); Amable de los Reyes Aguiluz,
DAB CR1417 (2006); Katie Herman, DAB CR1703 (2007).

Petitioner’s third argument is that section 1128(b)(1) is more appropriate for the situation.
Petitioner’s argument again fails. Section | 128(b)(1) provides for permissive rather than
mandatory exclusions from Medicare and other federal healthcare programs as long as the
crime was not related to Medicare or any other federal healthcare programs. But once a
conviction is shown to be within the meaning of 1128(a)(1), “a criminal conviction
relating to Medicare or any other federal healthcare program,” it is mandatory that section
1128(a)(1) be used in that situation and neither the I.G. nor the Administrative Law Judge
may choose to proceed otherwise. Stacy Ann Battle, D.D.S., DAB No. 1843 (2002);
Tarvinder Singh, D.D.S., DAB no. 1752 (2000); Lorna Fay Gardner, DAB 1733;
Douglas Schram, R.PH., DAB No. 1372 (1992); Niranjana B. Parikh, M.D., DAB No.
1334 (1992). The rule is clear: if 1 128(a)(1) is applicable then it must be applied. Katie
Herman, DAB CR1703 (2007).

Petitioner’s forth and final argument is that 1128(a)(1)’s five-year exclusion from
Medicare and other federal healthcare programs is excessive and therefore unreasonable.
Petitioner’s final argument fails as well. Five years is the minimum period allowed as
established by Congress; thus, as a matter of law, it is not unreasonable. 42 C.F.R.
7

§1001.2007(a)(2). Neither the Departmental Appeals Board nor I may reduce it. Mark K.
Mileski, DAB No. 1945 (2004); Salvacion Lee, M.D., DAB No. 1850 (2002);
Krishnaswami Sriram, M.D., DAB CR1463 (2006), aff'd, DAB No. 2038 (2006).

Resolution of a case by summary disposition is appropriate when there are no disputed
issues of material fact and when the undisputed facts, clear and not subject to conflicting
interpretation, demonstrate that one party is entitled to judgment as a matter of law.
Michael J. Rosen, M.D., DAB No. 2096; Thelma Walley, DAB No. 1367. Summary
disposition is authorized by the terms of 42 C.F.R. § 1005.4(b)(12). This forum looks to
FED. R. CIV. P. 56 for guidance in applying that regulation. Robert C. Greenwood, DAB
No. 1423 (1993). The material facts in this case are undisputed, clear, and unambiguous.
They support summary disposition in the L.G.’s favor as a matter of law. This Decision
issues accordingly.

VI. Conclusion

For the reasons set out above, the I.G.’s Motion for Summary A ffirmance should be, and
itis, GRANTED. The I.G.’s exclusion of Petitioner Glynis A.Feole from participation in
Medicare, Medicaid, and all other federal health care programs for a period of five years,
pursuant to the terms of section 1 128(a)(1) of the Act, 42 U.S.C. § 1320a-7(a)(1), is
thereby affirmed.

/s/ Richard J. Smith
Administrative Law Judge
